                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

    ORCHESTRATE HR, INC., et al.,

                Plaintiffs,

                v.                                                      Case No. 5:19-CV-04007-HLT-TJJ

    BLUE CROSS BLUE SHIELD KANSAS,

                Defendant.


                                         MEMORANDUM & ORDER

          Plaintiffs Orchestrate HR, Inc. and Vivature, Inc. (collectively “Vivature”) filed this

diversity action against Defendant Blue Cross Blue Shield Kansas and asserted various tort

claims.1 Blue Cross moves to dismiss the amended complaint under Rule 12(b)(1) for lack of

subject-matter jurisdiction and under Rule 12(b)(6) for failure to state a claim. Docs. 37 and 39.

Over the course of briefing, Blue Cross also moved to strike the evolving declarations attached to

Vivature’s pleadings. Docs. 41, 55, 56, and 58.

          After reviewing the voluminous record associated with these six motions, the Court issues

the following rulings. The Court denies the motion to dismiss for lack of subject-matter jurisdic tio n

because the amount pleaded is over the jurisdictional threshold. The Court grants in part and denies

in part the motion to dismiss for failure to state a claim. Vivature’s fraud claim survives but is

limited to the alleged fraudulent representations made on the October 17, 2017 call between

Vivature and Blue Cross. Vivature’s defamation claim survives but is limited to the March 7, 2018


1     After the case was filed, Blue Cross filed a combined motion to dismiss under Rule 12(b)(1) and Rule 12(b)(6).
      Doc. 10. Vivature timely amended its complaint. See Federal Rule of Civil Procedure 15(a)(1)(B). Because Blue
      Cross’s initial motion is directed at the original complaint, which is no longer the operative complaint, the Court
      denies that motion as moot and without prejudice. See Robbins v. Dyck O’Neal, Inc., 2019 WL 3453563, at *1
      (D. Kan. July 31, 2019). Blue Cross acknowledges that the earlier motion is now moot. See Doc. 53 at 1; Doc. 57
      at 3.
letter sent by Blue Cross Blue Shield of North Dakota. Vivature’s claim for tortious interfere nce

with prospective business relations is dismissed because it is asserted only under Kansas law,

which does not apply in this case. And Vivature’s claim for tortious interference with contract

survives but is limited to its contract with Washburn University. Lastly, the Court denies the four

motions to strike because they are not procedurally proper at this stage of the case. 2

I.       MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

         In the Rule 12(b)(1) motion, Blue Cross argues that this Court lacks subject-matter

jurisdiction under 28 U.S.C. § 1332(a) because the amount claimed by Vivature is not made in

good faith and is legally certain to be less than the $75,000 statutory threshold for diversity actions.

Doc. 37 at 1-2. For the reasons discussed below, the Court disagrees and denies this motion.

         A.       Standard

         Federal district courts have diversity jurisdiction in civil actions between citizens of

different states where the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a). Whether

this amount is satisfied is a federal question, though state law controls the nature and extent of any

state rights at issue. See Cabral v. Willard, 333 F. Supp. 2d 1108, 1111 (D. Kan. 2004).

         In evaluating a motion to dismiss for lack of jurisdiction based on the amount in

controversy, the amount claimed by a plaintiff controls unless it is not made in good faith. Adams

v. Reliance Standard Life Ins. Co., 225 F.3d 1179, 1183 (10th Cir. 2000). Ultimately, the test is

whether there is legal certainty that the plaintiff cannot recover the jurisdictional amount. Id. The

burden is on the party asserting federal jurisdiction “to show it is not a legal certainty that the claim




2    The Court recognizes that this is a contentious case but cautions both parties that it will not tolerate scorched -
     earth litigation tactics. The Court will not hesitate to implement any necessary procedural mechanism to manage
     this case in accordance with Federal Rule of Civil Procedure 1 if it suspects such practices are being used.




                                                           2
is less than the jurisdictional amount.” See id. Stated differently, the jurisdictional threshold is met

if Vivature can establish that it is legally possible to recover over $75,000.

        “The legal certainty standard is very strict.” Woodmen of the World Life Ins. Soc’y v.

Manganaro, 342 F.3d 1213, 1216-17 (10th Cir. 2003) (noting that Black’s Law Dictionary defines

“certainty” as “absence of doubt”). The Tenth Circuit has said that “it is difficult” to dismiss for

failure to meet the statutory jurisdictional threshold in 28 U.S.C. § 1332(a). Id. “Generally,

dismissal under the legal certainty standard will be warranted only when a contract limits the

possible recovery, when the law limits the amount recoverable, or when there is an obvious abuse

of federal court jurisdiction.” Id.at 1217.

        B.      Analysis

        On its face, Vivature’s amended complaint alleges damages in excess of $1,000,000, which

is well above the jurisdictional threshold. See Doc. 26 at 2. Accordingly, this amount

presumptively controls unless a contract or law limits damages or there is an obvious abuse of

federal jurisdiction. See Woodmen, 342 F.3d at 1217. Blue Cross argues that (1) Vivature’s

amended complaint is an abuse of federal court jurisdiction because the amount claimed is not

made in good faith, and (2) some of the damages claimed by Vivature are not recoverable as a

matter of law. The Court disagrees on both points.

                1.      Because Vivature limited the damages sought in the state court petition,
                        the Court does not find bad faith in this case.

        Blue Cross argues that Vivature’s amended complaint is an abuse of federal court

jurisdiction because the amount claimed is not made in good faith. Blue Cross explains that

Vivature’s damage claim is made in bad faith because an earlier and similar state-court petition

claimed an amount less than the jurisdictional minimum. Doc. 38 at 15-23. Specifically, before

filing this federal case, Vivature filed a petition in Texas state court that addressed essentially the




                                                   3
same conduct at issue here. See Doc. 38-1 (state-court petition). According to Blue Cross, because

the claims in the Texas case are “identical” to the claims in this case, and because Vivature only

sought $74,000 in the Texas case, Vivature’s current claim of $1,000,000 is not made in good

faith, should not control, and is an abuse of federal jurisdiction.

        Admittedly, the Texas case and this case are very similar. But they are not identical.3 In

the Texas case, Vivature alleged fraud, business disparagement, defamation, and tortious

interference with contract. Doc. 38-1 at 14-16. In this case, Vivature alleges fraud, defamatio n,

tortious interference with prospective business relations, and tortious interference with contract.

Doc. 26 at 9-12. The underlying conduct in both cases seems to be the same or, at least, largely

the same. But, importantly, the scope of the allegations, and claimed alleged harm to Vivature, is

different.4

        And, significantly, although the Texas complaint limited the damages sought to $74,000,

it clearly states that $74,000 is the amount Vivature was seeking—not the amount of damages

incurred. See Doc. 38-1 at 3. That Vivature chose to limit its damages and its claims in the Texas

case is not grounds to find bad faith in the amount claimed here. See St. Paul Mercury, 303 U.S.

at 294 (“If he does not desire to try his case in the federal court he may resort to the expedient of

suing for less than the jurisdictional amount . . . .”); see also Freebird, Inc. v. Merit Energy Co.,



3   To clarify, this federal case is an independent action. It was not removed from state court, Texas or otherwise.
    Blue Cross has also indicated in another pleading that the Texas case was dismissed for lack of personal
    jurisdiction. Doc. 11 at 4.
4   As explained below, not all of Vivature’s claims survive Blue Cross’s Rule 12(b)(6) motion to dismiss. But the
    Court looks at the amended complaint at the time it was filed to determine whether the diversity threshold amount
    is met. Geoffrey E. Macpherson, Ltd. v. Brinecell, Inc., 98 F.3d 1241, 1245 (10th Cir. 1996); see also St. Paul
    Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938) (“The inability of plaintiff to recover an amount
    adequate to give the court jurisdiction does not show his bad faith or oust the jurisdiction.”); Symes v. Harris, 472
    F.3d 754, 759 (10th Cir. 2006). Further, limiting the claims in this case to just Vivature’s contract with Washburn,
    as discussed below, does not establish as a “legal certainty” that Vivature cannot recover more than $75,000. See,
    e.g., Doc. 26 at 9 (stating that claims submitted just on behalf of Washburn total almost a million dollars); see
    also Doc. 48 at 9-10.




                                                           4
597 F. Supp. 2d 1245, 1248 (D. Kan. 2009) (“Essentially, the United States Supreme Court held

that plaintiffs with a desire to stay in state court can choose to sue for less than the jurisdict io na l

amount even if entitled to sue for more.”).5 Accordingly, the Court disagrees that the Texas case

evidences bad faith on Vivature’s part such that the amount claimed in the amended complaint

should be completely disregarded.

                  2.       It is not a legal certainty that Vivature cannot recover the jurisdictio nal
                           amount.

        Blue Cross also argues that some of Vivature’s damages are not recoverable as a matter of

law for three reasons. Blue Cross initially contends that Vivature’s attempt to tie its damages to

denied insurance claims is improper and not relevant to the allegations in this case. 6 Doc. 38 at 23-

26. The Court agrees that it is not clear how damages in this case could be based directly on denied

insurance claims—the “damages model” Vivature apparently has settled on. There are no claims

in this case for denied insurance benefits, nor are there even any claims for breach of contract.

        But the Court cannot conclude that the allegations in the case have no relationship to the

underlying insurance claims, at least to the extent the claims involved Washburn. Vivature’s

business is apparently based on entering into agreements with universities to help them bill for



5   In its reply, Blue Cross argues that limiting damages in the Texas case “is an admission of bad faith and an abuse
    of the Texas State Court’s jurisdiction,” citing De Aguilar v. Boeing Co., 47 F.3d 1404 (5th Cir. 1995). Doc. 54
    at 8. But this is contrary to the authority stated above. Further, De Aguilar is distinguishable. In De Aguilar, the
    Fifth Circuit stated that pleading “for damages below the jurisdictional amount in state court with the knowledge
    that the claim is actually worth more . . . is surely characterized as bad faith .” De Aguilar, 47 F.3d at 1410. But
    in that case, the plaintiffs attempted to keep the case in Texas state court (their preferred forum) by suing as heirs
    (rather than personal representatives of the decedents) to limit their damages and to render the case unremovable.
    Id. at 1414-15. But the plaintiffs could not show that they were the sole heirs . And, therefore, they were not
    entitled to limit the recoverable damages and could not force remand. Id. There is no comparable argument here.
    Blue Cross also briefly argues in its reply that the limited damages request in the Texas case is “an admission of
    impermissible claim splitting.” Doc. 54 at 9. But given that the damages claimed here are wider in scope, there is
    no apparent claim splitting in this case.
6   Blue Cross also very briefly asserts that Vivature lacks standing to assert any such claim. But the authority it
    relies on is a Fourth Circuit case addressing statutory standing in the telecommunications context, which does not
    address the circumstances of this case. See Doc. 54 at 7 n.20.




                                                           5
services provided by the schools’ athletic trainers. Vivature is then paid by receiving a

percentage—20% to 35%—of the billings collected by the school. In this case, Vivature alleges

that Blue Cross defamed it by making false accusations that have damaged Vivature’s

“reputational and economic interests” and interfered with its business. Doc. 26 at 11. Based on

this, it is plausible that Vivature’s damages could stem, at least to some extent, from the value of

those business arrangements, which is in turn based on the underlying insurance claims. Even just

considering Vivature’s business with Washburn, Vivature alleges that the claims submitted on

Washburn’s behalf total nearly $1 million. Given this, it is not “legally certain” that the amount in

controversy falls below the jurisdictional threshold.

        Blue Cross next argues that Vivature is precluded from recovering “benefit of the bargain”

damages for its fraud claim under Texas law, citing Zorrilla v. Aypco Constr. II, LLC, 469 S.W.3d

143 (Tex. 2015).7 But Blue Cross’s reliance on Zorrilla is misplaced. Zorrilla held that, in a

fraudulent inducement claim, “benefit-of-the-bargain damages are not available for fraud that

induces a nonbinding contract.” Id. (emphasis added). But Vivature does not assert such a claim

and, thus, Zorrilla’s relevance to this case is not clear at this stage. At the very least, it does not

demonstrate that Vivature is legally incapable of recovering the damages claimed.

        Lastly, Blue Cross argues that Tubbs v. Nicol holds that, “as a matter of law,” Vivature

cannot assert a claim for tortious interference with prospective business relations regarding

Vivature’s relationship with Washburn University because it has an existing contract with

Washburn. Doc. 38 at 23. But, again, that case is not supportive of the assertion Blue Cross makes

and does not persuade the Court that Vivature’s damages are legally certain to be below the

jurisdictional threshold. See Tubbs v. Nicol, 675 F. App’x 437, 440 (5th Cir. 2017).


7   As explained below, Texas law governs aspects of this case.




                                                        6
          Accordingly, for these reasons, the Court denies the motion to dismiss for lack of subject-

matter jurisdiction.

II.       MOTION TO DISMISS FOR FAILURE TO STATE A CLAM

          In its second motion, Blue Cross moves to dismiss the amended complaint under Rule

12(b)(6) for failure to state a claim. Doc. 39. Specifically, Blue Cross raises approximately 20

arguments challenging the adequacy of the amended complaint. 8 Vivature’s amended complaint

asserts four claims: (1) fraud, (2) defamation, (3) tortious interference with prospective business

relations, and (4) tortious interference with contract. Doc. 26 at 9-12. Each is discussed in turn,

along with Blue Cross’s arguments.

          A.        Standard

          To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain suffic ie nt

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A claim is plausible if it is accompanied by sufficient factual content to allow a court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. The plausibility

standard requires “more than a sheer possibility that a defendant has acted unlawfully,” but it “is

not akin to a ‘probability requirement.’” Id. “Where a complaint pleads facts that are merely

consistent with a defendant’s liability, it stops short of the line between possibility and plausibility


8     Vivature repeatedly argues that that Blue Cross’s current Rule 12(b)(6) motion is improper under Rule 12(g)(2)
      because Blue Cross filed an earlier motion to dismiss the original complaint. The Court rejects this argument. The
      first motion was mooted when Vivature filed its amended complaint, which superseded the original complaint.
      See Robbins, 2019 WL 3453563, at *1; see also Chavez v. Wal-Mart Stores, Inc., 2014 WL 12591252, at *1 (C.D.
      Cal. June 2, 2014) (“While 12(g)(2) prohibits a defendant from bringing successive motions to dismiss the same
      operative complaint, the law is clear that when an amended complaint is filed, it supersedes the original complaint
      and is therefore susceptible to a renewed motion to dismiss.”). Vivature also suggests that certain arguments not
      made in Blue Cross’s first—now mooted—motion are waived. See Doc. 51 at 24. But Rule 12(h)(1) specifically
      omits failure to state a claim (Rule 12(b)(6)) from the list of defenses than can be waived if not included in a prior
      Rule 12 motion. See Fed. R. Civ. P. 12(h)(1) (discussing when a party “waives any defense listed in Rule 12(b)(2) -
      (5)”).




                                                             7
of entitlement to relief.” Id. (quoting Twombly, 550 U.S. at 557) (internal quotations omitted). In

undertaking this analysis, a court accepts as true all well-pleaded allegations in the complaint,

though it need not accept legal conclusions. Id. Likewise, conclusory statements are not entitled to

the presumption of truth. Id. at 678-79.

        B.       Choice of Law

        In a diversity action, a federal court applies the choice-of-law rules for the state in which

it sits. Griffin v. Bank of America, 971 F. Supp. 492, 496 (D. Kan. 1997). For tort claims, such as

those asserted by Vivature, Kansas applies the doctrine of lex loci delicti, meaning that the law of

the place where the tort occurred applies. See Anderson v. Commerce Const. Servs., Inc., 531 F.3d

1190, 1194 (10th Cir. 2008); Duff v. Gen. Motors Corp., 962 F. Supp. 1420, 1422 (D. Kan. 1997).

Where the tortious action occurs in one state, but the injury occurs in another, the state where the

injury occurred is the law that governs. Deitchman v. Weiner, 893 F. Supp. 1508, 1509 n.2 (D.

Kan. 1995); Kansas Mun. Gas Agency v. Vesta Energy Co., Inc., 840 F. Supp. 814, 822 (D. Kan.

1993) (“A tort occurs in the state where the injury occurs, even if the tortious act occurred in

another state.”). Specifically, “tortious interference claims and defamation claims are governed by

the law of the state where the wrong was felt.” Snyder v. Am. Kennel Club, 661 F. Supp. 2d 1219,

1230 (D. Kan. 2009) (finding that damage in the form of financial or reputational injury is felt in

the state where the plaintiffs were residents).

        The parties seem to agree that Texas law governs the substantive aspects of Vivature’s

claims.9 And the Court agrees as well. Vivature alleges that Blue Cross’s actions damaged

Vivature “by causing pecuniary loss to Vivature’s economic interest, damaging its reputation, and



9   Vivature makes no substantive argument about what law applies, other than to argue that Blue Cross—which
    argues that Texas law applies, Doc. 40 at 3—should be held to its assertion that Texas law applies. See Doc. 51
    at 7 (“Having chosen its horse, [Blue Cross] should have to ride it.”).




                                                        8
preventing Vivature from acquiring or continuing its relationships with Washburn and other

schools.” Doc. 26 at 9. Vivature is a Texas corporation with its principal place of business in Texas.

Id. at 1. Given this, and the standards set forth above, the Court finds that Texas law governs

Vivature’s claims against Blue Cross.

       C.      Analysis

               1.      Fraud

       In its fraud claim, Vivature alleges that Blue Cross represented that it would pay the claims

submitted if Vivature modified its claim process. Id. at 4-5. The amended complaint references

“substantial written and oral communications,” multiple telephone calls, and hundreds of emails

on this topic. Id. But only one communication is referenced specifically: an October 17, 2017 call

between Mouzon Bass, Brandon Stanwix, and Vivature’s attorney, with Cathy Holmes, Marguerite

Mzhickteno, and Shelly King of Blue Cross. Vivature alleges that the representation about changes

to Vivature’s claims filing process was made on that call. Id. at 5. Vivature alleges this claim was

false when made as evidenced by Blue Cross’s “secret campaign of harm towards Vivature” and

that Blue Cross never had any intention to pay any claims. Id. In response to Blue Cross’s

representation, Vivature allegedly spent “substantial time and monetary resources altering its

claims submission process.” Id. at 9-10.

       Under Texas law, the elements of fraud are: (1) a material representation; (2) that was false;

(3) the speaker knew it was false when made or made it recklessly; (4) it was made with the

intention that the other party should act upon it; (5) the other party acted in reliance; and (6) the

other party was injured. Encompass Office Sols., Inc. v. Ingenix, Inc., 775 F. Supp. 2d 938, 954

(E.D. Tex. 2011).




                                                  9
           Under Federal Rule of Civil Procedure 9(b), allegations of fraud are subject to a higher

pleading standard. See Fed. R. Civ. P. 9(b) (“In alleging fraud or mistake, a party must state with

particularity the circumstances constituting fraud or mistake.”); Arena v. Wal-Mart Stores, Inc.,

221 F.R.D. 569, 571 (D. Kan. 2004) (“Rule 9(b) requires plaintiff to set forth the ‘who, what,

where, and when’ of the alleged fraud.” (quoting Nal II, Ltd. v. Tonkin, 705 F. Supp. 522, 526 (D.

Kan. 1989)); Encompass, 775 F. Supp. 2d at 954 (“Put simply, Rule 9(b) requires ‘the who, what,

when, where, and how’ to be laid out.” (quoting Shandong Yinguang Chem. Indus. Joint Stock Co.,

Ltd. v. Potter, 607 F.3d 1029, 1032 (5th Cir. 2010)). Intent can be alleged generally. Fed. R. Civ.

P. 9(b).

           Blue Cross primarily argues that Vivature cannot meet Rule 9(b)’s heightened pleading

standard because Vivature             has not identified         the speaker and listener of the alleged

misrepresentation,       the content of the misrepresentation,                 or the time and place of the

misrepresentation. Doc. 40 at 5-7.10 The Court agrees that Vivature’s amended complaint is not

heavy on specific details, and any claims of fraud based on unspecified calls and emails is

insufficient to state a claim of fraud. But the amended complaint does allege that on the October

17, 2017 conference call between Mouzon Bass, Brandon Stanwix, Vivature’s attorney, Cathy

Holmes, Marguerite Mzhickteno, and Shelly King, someone from Blue Cross “represented to

Vivature that if Vivature made the substantial changes to its claims filing process, [Blue Cross]

would process and pay the [c]laims as submitted by Vivature.” Doc. 26 at 5. This satisfies the who,

what, where, and when required to plead a fraud claim. See Arena, 221 F.R.D. at 571.11


10   Blue Cross also very briefly argues that Vivature’s fraud claim is not even plausible, let alone particularized. Doc.
     40 at 4-5. But other than stating that “common sense rejects” Vivature’s claim, Blue Cross does not elaborate on
     this argument, and the Court is not pers uaded by it.
11   Blue Cross also argues that Vivature has failed to plead facts establishing intent and falsity. Doc. 40 at 7-8. The
     Court disagrees and notes that intent need only be pleaded generally under Rule 9(b), which Vivature has done.
     See Doc. 26 at 4-5, 9-10.




                                                           10
         Blue Cross also argues that the alleged false promise is not actionable under Texas law

because it was not definite enough and Vivature could not have justifiably relied on such an

indefinite and perpetual obligation. Doc. 40 at 10-11. But that ordinarily is a question of fact. See

Mercedes-Benz USA, LLC v. Carduco, Inc., 583 S.W.3d 553, 558 (Tex. 2019) (“Whether a party’s

actual reliance is also justifiable is ordinarily a fact question, but the element may be negated as a

matter of law when circumstances exist under which reliance cannot be justified.”). Given that

Vivature has alleged it justifiably relied on that statement based on past experience with insurance

providers, see Doc. 26 at 5, the Court disagrees that this element has been negated as a matter of

law at the pleading stage.

                  2.        Defamation

         In its defamation claim, Vivature alleges two instances of defamation. The first instance is

a February 14, 2017 letter from Douglas Scott of Blue Cross to Washburn. Doc. 26 at 6 (the “Scott

letter”). The second instance involves a statement made by someone named “Becky” from Blue

Cross to Blue Cross Blue Shield of North Dakota (“BCBSND”) that certain claims submitted by

Vivature were fraudulent. Id. at 6. BCBSND then “republished” Becky’s statement about

fraudulent claims to Washburn in a letter on March 7, 2018. Id. at 7, 10 (the “BCBSND letter”).

         Before turning to whether Vivature has adequately pleaded a defamation claim based on

either instance, the Court first addresses Blue Cross’s argument that Vivature’s defamation claim

based on these instances is untimely under Texas’s one-year statute of limitations.12 Blue Cross

argues both instances are untimely under the one-year statute of limitations. In response, Vivature

contends that the Texas savings statutes saves these claims. Doc. 51 at 29-30. But the Court need



12   Tex. Civ. Prac. & Rem. § 16.002(a) states that “a person must bring suit for malicious prosecution, libel, slander,
     or breach of promise of marriage not later than one year after the day the cause of action accrues.” Kansas likewise
     has a one-year statute of limitation for libel or slander. K.S.A. § 60-514(a).




                                                           11
not apply a savings statute because the Scott letter cannot be saved and the claim regarding the

BCBSND letter does not need saving.

         Specifically, Blue Cross sent the Scott letter on February 14, 2017. The statute of

limitations based on that alleged act of defamation expired February 14, 2018—before the Texas

case was filed on March 28, 2018. See Doc. 51 at 28-29; Doc. 24-1 at 47. Thus, the claim based

on the Scott letter cannot be saved by the Texas case and is barred by the statute of limitations. 13

Conversely, the BCBSND letter was not sent until March 7, 2018. The statute of limitations as to

that allegation did not expire until March 7, 2019, which is several months after Vivature filed this

case on January 29, 2019. Accordingly, a defamation claim based on the BCBSND letter was

timely asserted and does not need saving. 14

         Having resolved this initial issue, the Court turns to Blue Cross’s argument that the

amended complaint does not state a claim for defamation, focusing only on the BCBSND letter.

“The elements of defamation under Texas law are that: (1) the defendant published a statement;

(2) that was defamatory concerning the plaintiff; (3) while acting with malice, if the plaintiff was

a public figure, or negligence, if the plaintiff was a private individual, regarding the truth of the

statement.” Encompass, 775 F. Supp. 2d at 958. Defamation is not subject to the Rule 9(b) standard

for pleading, but “pleadings for a defamation claim must be sufficiently detailed to the extent



13   Vivature argues that a discovery rule applies to defamation claims if the matter is not public knowledge, and in
     this case, Vivature “did not discover the defamatory statements until t hey were revealed to Vivature by the parties
     who received the statements.” Doc. 51 at 31-32. Vivature also states it will “formally plead the discovery rule in
     an amended pleading if one is requested.” Id. Notably, Vivature includes no information about how the discovery
     rule would have saved the Scott letter from the statute of limitations , or when it allegedly became aware of the
     statements. Nor is its vague reference to an amended pleading sufficient or in compliance with D. Kan. Rule 15.1.
     See Albers v. Bd. of Cty. Comm’rs, 771 F.3d 697, 706 (10th Cir. 2014) (“[A] bare request to amend in response
     to a motion to dismiss is insufficient to place the court and opposing parties on notice of the plaintiff’s request to
     amend and the particular grounds upon which such a request would be based.”).
14   Because Vivature’s tortious -interference claim is based on these same defamatory acts, the same statute -of-
     limitations analysis applies to the tortious-interference claim as it does to Vivature’s defamation claim. See
     Nationwide Bi-Weekly Admin., Inc. v. Belo Corp., 512 F.3d 137, 146-147 (5th Cir. 2007).




                                                            12
necessary to enable the defendant to respond.” Id.; Garcia v. Tyson Foods, Inc., 890 F. Supp. 2d

1266, 1270 (D. Kan. 2012) (“A claim of defamation complies with pleading requireme nts when it

supplies ‘sufficient notice of the communications complained of to allow [the defendant] to defend

itself.’” (quoting Bushnell Corp. v. ITT Corp., 973 F. Supp. 1276, 1287 (D. Kan. 1997)).

       As explained above, a defamation claim based on the Scott letter is outside the statute of

limitations. But as to the BCBSKS letter, Vivature alleges that a representative of Blue Cross

(“Becky”) told BCBSND that certain claims submitted by Vivature were fraudulent, and BCBSND

then relayed that message to Washburn in a March 7, 2018 letter. Doc. 26 at 10. The letter itself is

attached to the amended complaint, Doc. 26-1 at 79, and it reflects the sender, recipient, and date.

This is “sufficient notice of the communications complained of.” Garcia, 890 F. Supp. 2d at 1270

(quoting Bushnell, 973 F. Supp. at 1287).

       Blue Cross first argues that it did not publish the BSBSND letter. But as Blue Cross also

notes, “if a reasonable person would recognize that his actions create an unreasonable risk that the

defamatory matter will be communicated to other parties, his conduct becomes a neglige nt

publication   to those parties with the same consequences as a direct and intentio na l

communication.” Stephan v. Baylor Med. Ctr. at Garland, 20 S.W.3d 880, 889 (Tex. App. 2000).

That is precisely what Vivature has alleged : that the circumstances were such that Blue Cross

(though its agent or employee “Becky”) “would have recognized that its actions would, and did,

create an unreasonable risk that a defamatory statement would have been communicated to a third

party, or with a specific intent to injure Vivature.” Doc. 26 at 10; see also id. at 7 (“The likelihood

that Blue Cross Blue Shield of ND would republish this false and defamatory information to

Washburn was almost certain, and was known to [Blue Cross] . . . .”). This is sufficient at the

pleading stage.




                                                  13
       Blue Cross next argues that Vivature failed to allege compliance with the requirements of

Texas’s Defamation Mitigation Act (“DMA”), Tex. Civ. Prac. & Rem. §§ 73.051 through 73.062.

Although Blue Cross does not allege what relief it seeks for this alleged failure, it cites Tubbs v.

Nicol, which held that failure to follow the requirements of the DMA means that a defamatio n

claim fails as a matter of law. Doc. 40 at 21; see also Tubbs, 675 F. App’x at 439. But, as Vivature

points out, some Texas state courts have concluded otherwise, specifically breaking with the

analysis in Tubbs and holding that there is “nothing in [the DMA] or the legislative history to

suggest it is the purpose of the DMA to deprive a plaintiff of a defamation claim based on a failure

to request a correction, clarification, or retraction.” Hardy v. Commc’n Workers of Am. Local 6215

AFL-CIO, 536 S.W.3d 38, 47 (Tex. App. 2017); but see Zoanni v. Hogan, 555 S.W.3d 321, 328

(Tex. App. 2018). Hardy specifically noted that Tubbs did not analyze some of the specific

provisions of the DMA and stated that it found Tubbs to be unpersuasive. Hardy, 536 S.W.3d at

44 n.4. Further, neither party has cited any authority addressing whether compliance with the DMA

must be pleaded as an element of a defamation claim under Texas law. Thus, the Court finds no

grounds to grant Blue Cross’s Rule 12(b)(6) motion on this point.

       Blue Cross finally claims that any allegedly defamatory statements are protected by

qualified privilege, and therefore Vivature was required to plead actual malice. Doc. 40 at 21-23.

The Court disagrees that Blue Cross has established at this stage, based solely on the pleadings,

that qualified privilege applies. Burbage v. Burbage, 447 S.W.3d 249, 254 (Tex. 2014)

(“[Qualified privilege] operates as an affirmative defense in the nature of confession and

avoidance; the defendant bears the burden of proving privileged publication unless the plaintiff’s

petition affirmatively demonstrates privilege.”). Blue Cross merely asserts the privilege by stating

that it had an interest in the claims submitted by Vivature, something Vivature disputes. See Doc.




                                                14
28 at 24; Doc. 51 at 32. At this stage of the case, and on the very limited argument offered, the

Court finds that Blue Cross has failed to establish that the privilege applies or that Vivature’s

amended complaint affirmatively demonstrates a privilege. 15

                  3.        Tortious Interference with Contract

         Vivature has alleged two tortious-interference claims in the amended complaint: tortious

interference with prospective business relations and tortious interference with contract. Doc. 26 at

11-12. But in its briefing, Vivature has clarified that its claim for tortious interference with

prospective business relations is asserted under Kansas law, and is asserted as an alternative to its

claim for tortious interference with contract under Texas law. Doc. 51 at 33. Because choice-of-

law rules dictate that Texas law governs, the Court finds no grounds for Vivature to assert an

alternative claim under Kansas law. Accordingly, Vivature’s claim for tortious interference with

prospective business relations is dismissed.

         Under Texas law, “[t]he elements of tortious interference with a contract are (1) an existing

contract subject to interference, (2) a willful and intentional act of interference with the contract,

(3) that proximately caused the plaintiff’s injury, and (4) caused actual damages or loss.” McGehee

v. Hagan, 367 S.W.3d 848, 854 (Tex. App. 2012). Given these elements, the Court concludes that

Vivature has adequately stated a claim for tortious interference as to its relationship with

Washburn, but not as to any other schools.

         The amended complaint states that Vivature had “ongoing business relationship[s] with

Washburn University and other schools,” and that Blue Cross’s actions “made it more difficult or

burdensome for Vivature to perform under its contract,” and “at least one school prematurely

terminated its contract with Vivature as a direct result of [Blue Cross’s] improper actions.” Doc.


15   For the same reasons, Blue Cross’s claim of qualified privilege fails as to Vivature’s tortious-interference claim.




                                                           15
26 at 12. Regarding the Washburn contract, Vivature alleged that it “entered into a contract with

Washburn to provide credentialing, billing, and medical claims assistance for Washburn,” and that

it “would receive a percentage, varying from 20% to 35%, of the billings collected.” Id. at 3. But

there are no similar allegations regarding any other schools, other than the general reference that

Vivature has ongoing relationships with “other schools,” and a footnote listing other schools that

Vivature “has/had contracts with.” Id. at 3 n.1.

           Further, as Blue Cross notes, Doc. 40 at 24, Vivature’s claim of interference is essentially

based on the same conduct it alleges in its defamation claim. As described above, Vivature has

alleged that Blue Cross made performance under the various contracts more difficult by contacting

Washburn and making “false accusations.” Doc. 26 at 12. But again, this conduct only involves

Washburn. There are no similar allegations of interference with other schools’ contracts. 16

           Given this, the Court concludes that Vivature has adequately pleaded a claim for tortious

interference with contract as to Washburn only, but not as to the myriad other schools Vivature

has relegated to a footnote. Only Washburn’s contract is specifically pleaded, and the only alleged

interference is the allegedly defamatory statement sent to Washburn.

           Accordingly, Vivature’s claim for tortious interference with a contract survives but is

limited to its contract with Washburn.

III.       MOTIONS TO STRIKE

           In addition to the dispositive motions, Blue Cross filed four motions to strike. Docs. 41,

55, 56, 58. These motions refer to various declarations that Vivature filed in support of various


16     The Court notes that Vivature has attached a declaration of Cam Clark to its responses to both motions to dismiss,
       which alleges that Blue Cross’s conduct interfered with Vivature’s contract with Newman University. See Doc.
       52-2. But Clark’s declaration was not attached to the amended complaint. See infra section III. Further, Newman
       University is not even listed in the amended complaint as one of the other schools that Vivature does business
       with. See, e.g., Doc. 26 at 3 n.1. This is accordingly insufficient to allege a claim of tortious interference as to
       Newman University.




                                                             16
pleadings. See Doc. 24-1 (Mouzon Bass’s declaration, attached to Vivature’s response to the first

(now moot) motion to dismiss); Doc. 26-1 (Bass’s supplemental declaration attached to the

amended complaint); Doc. 49-1 and Doc. 52-1 (Bass’s second supplemental declaration, attached

in response to Blue Cross’s current motions to dismiss); and Doc. 49-2 and Doc. 52-1 (Cam Clark’s

declaration, attached in response to Blue Cross’s current motions to dismiss).

       Blue Cross cites no authority for striking the declarations. The Court notes that Rule 12(f)

permits it to “strike from a pleading an insufficient defense or any redundant, immater ia l,

impertinent, or scandalous matter.” But the motions to strike simply assert that the declarations

should be stricken because they are “improper and not competent or admissible proof,” before

asserting various evidentiary objections to almost every paragraph of each declarations. See, e.g.,

Doc. 41 (objecting on grounds such as “Best Evidence Rule,” “Conclusory,” “Improper Legal

Conclusion,” and “No Personal Knowledge and Lack of Factual Predicate”).

       Motions to strike are disfavored. Dolezal v. Starr Homes, LLC, 2019 WL 587959, at *1 (D.

Kan. Feb. 13, 2019) (“Striking a pleading is a drastic measure, and may often be brought as a

dilatory tactic, thus motions to strike under Rule 12(f) are generally disfavored.”). And courts

“should decline to strike material from a pleading unless that material has no possible relation to

the controversy and may prejudice the opposing party.” Falley v. Friends Univ., 787 F. Supp. 2d

1255, 1257 (D. Kan. 2011) (quoting Wilhelm TLC Lawn Care, Inc., 2008 WL 474265, at *2 (D.

Kan. Feb. 19, 2008)).

       Based on these standards, and on the arguments presented in the motions, the Court finds

no grounds to strike any of the declarations in part or in their entirety. The documents at issue are

not even pleadings. See Whitney Info. Network, Inc. v Weiss, 2008 WL 11334989, at *2 (M.D. Fla.

April 14, 2008) (“Plaintiffs’ motions to strike are all directed at filings that do not constitute




                                                 17
pleadings—affidavits or declarations . . . . Thus, the remedy provided in Rule 12(f) is not

available.”). Further, Blue Cross has not identified anything “redundant, immaterial, impertine nt,

or scandalous” in the declarations, nor has it alleged any prejudice. Rather, Blue Cross asserts that

it “merely (and properly) challenges the admissibility of the ‘testimony’ Vivature has sought to

proffer.” Doc. 53 at 3. But the admissibility of evidence is not at issue at this stage. 17 See Wilhelm,

2008 WL 474265, at *2 (“[T]he Court will not resolve factual disputes on the motion to strike.”).

And, to the extent Blue Cross objects to Vivature’s attempt to add facts to the pleadings, such

arguments could have been asserted in its reply briefs. Accordingly, Blue Cross has failed to

establish grounds to strike any of the declarations, and its motions are denied.

         The Court notes, however, that Vivature’s attempt to continually add factual allegatio ns

through declarations to bolster its operative complaint is equally improper, especially in response

to motions under Rule 12(b)(6). At this stage of the case, the operative pleading is the amended

complaint, and the Court’s analysis has been limited to the well-pleaded allegations in that

document.18 While Vivature is entitled to attach documents to its amended complaint or reference

other documents, attaching evolving supplemental declarations with additional allegations in

response to motions to dismiss for failure to state a claim is nothing more than an improper attempt

to amend the complaint. That tactic does not comport with either Rule 15 of the Federal Rules of




17   The Court notes that, under Rule 56(c), factual allegations in summary-judgment briefing must be supported by
     admissible evidence. But even in that context, motions to strike based on admissibility are not generally
     appropriate. See, e.g., Fed. R. Civ. P. 56 advisory committee notes.
18   Motions to dismiss for lack of subject-matter jurisdiction can be brought as a factual attack, meaning that the
     Court can look beyond the complaint to the underlying facts to evaluate subject -matter jurisdiction. See Holt v.
     United States, 46 F.3d 1000, 1003 (10th Cir. 1995). Blue Cross’s Rule 12(b)(1) motion recites the standards for
     both a facial and factual attack on subject-matter jurisdiction. Doc. 38 at 15. But the Court notes that the only
     outside factual information relied in deciding that motion is Vivature’s state-court petition, which Blue Cross
     attached to its motion.




                                                         18
Civil Procedure or D. Kan. Rule 15.1(a) and has created a moving target for both Blue Cross and

the Court. Such improper tactics will not be tolerated.

IV.    CONCLUSION

       THE COURT THEREFORE ORDERS that Blue Cross’s Motion to Dismiss Vivature’s

Original Complaint (Doc. 10) is DENIED AS MOOT and without prejudice.

       THE COURT FURTHER ORDERS that Blue Cross’s Rule 12(b)(1) Motion to Dismiss

Vivature’s First Amended Complaint (Doc. 37) is DENIED.

       THE COURT FURTHER ORDERS that Blue Cross’s Rule 12(b)(6) Motion to Dismiss

Vivature’s First Amended Complaint (Doc. 39) is GRANTED IN PART and DENIED IN PART.

Vivature’s fraud claim survives but only as to the October 17, 2017 phone call. Vivature’s

defamation claim based on the BCBSND letter survives, but its claim based on the Scott letter is

barred by the statute of limitations. Vivature’s claim for tortious interference with prospective

business relations is dismissed because it is asserted under Kansas law. And Vivature’s claim for

tortious interference with contract survives, but only as to its contract with Washburn. All

dismissed claims are dismissed without prejudice.

       THE COURT FURTHER ORDERS that Blue Cross’s motions to strike (Doc. 41, 55, 56,

and 58) are DENIED.

       IT IS SO ORDERED.

       Dated: November 26, 2019                       /s/ Holly L. Teeter
                                                      HOLLY L. TEETER
                                                      UNITED STATES DISTRICT JUDGE




                                                 19
